UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53




           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                             Submitted July 19, 2006*
                              Decided July 20, 2006

                                     Before

                    Hon. WILLIAM J. BAUER, Circuit Judge

                    Hon. JOHN L. COFFEY, Circuit Judge

                    Hon. FRANK H. EASTERBROOK, Circuit Judge

No. 05-2674

FABIAN SANTIAGO,                         Appeal from the United States District
     Plaintiff-Appellant,                Court for the Southern District of Illinois

      v.                                 No. 02-CV-784-JPG

JONATHAN R. WALLS, et al.,               J. Phil Gilbert,
    Defendants-Appellees.                Judge.


                                   ORDER

       Illinois inmate Fabian Santiago brought a damages action under 42 U.S.C.
§ 1983 claiming that the warden and several guards at the Menard Correctional
Center violated his rights under the Eighth Amendment by subjecting him to
excessive force, denying him medical care, and failing to protect him from another
inmate. His complaint, filed in July 2002, essentially alleges that several weeks
earlier the defendant guards had twisted his arm while breaking up a fight between


      *
        After an examination of the briefs and the record, we have concluded that
oral argument is unnecessary. Thus, the appeal is submitted on the briefs and the
record. See Fed. R. App. P. 34(a)(2).
No. 05-2674                                                                         Page 2

him and another inmate, failed to secure medical care for the “cuts, bruises, and
swelling” he suffered during the fight, and did nothing after the fight to protect him
from the other inmate. In June 2003, with his suit against the Menard defendants
still pending, Santiago was transferred to the Pontiac Correctional Center. Twice
after the transfer he tried unsuccessfully to amend his suit to add several Pontiac
guards as defendants, and then in May 2004 he moved for “an order of
restraint/protection and preliminary injunctive relief” that would require the
Illinois Department of Corrections to house him in a private cell and cease any
“further retribution” against him. Santiago explained that at Pontiac he had been
assaulted by guards who were “personal friends” of a Menard guard (who is not a
defendant), and that he feared the Pontiac guards might try to harm him further by
housing him with dangerous inmates. A magistrate judge recommended that
Santiago’s motion be denied, and while awaiting a final ruling from the district
court, Santiago was transferred again, this time to the Stateville Correctional
Center. In December 2004 the district court adopted the magistrate judge’s
recommendation and denied Santiago’s motion, and he appeals that decision under
28 U.S.C. § 1292(a)(1). Our review is deferential, and we will reverse the district
court only if it abused its discretion. See Dupuy v. Samuels, 397 F.3d 493, 502-03
(7th Cir. 2005); Ty, Inc. v. Jones Group, Inc., 237 F.3d 891, 896 (7th Cir. 2001).

       Santiago’s appeal is frivolous. His motion, which speculates about guards at
Pontiac, was moot before it was even denied because by then he had been
transferred to Stateville, where he still remains. See Lehn v. Holmes, 364 F.3d 862,
871 (7th Cir. 2004) (“[W]hen a prisoner who seeks injunctive relief for a condition
specific to a particular prison is transferred out of that prison, the need for relief . . .
become[s] moot.”); Higgason v. Farley, 83 F.3d 862, 871 (7th Cir. 1996) (same).
Even if this were not the case, the motion concerned Pontiac guards who were
neither defendants in the action nor alleged to be under the control of the Menard
defendants. See Fed. R. Civ. P. 65(d) (injunctions and restraining orders bind only
“the parties to the action, their officers or agents, servants, employees, and
attorneys, and . . . those persons in active concert or participation with them”);
United States v. Kirschenbaum, 156 F.3d 784, 794 (7th Cir. 1998) (explaining that
district court may not enjoin non-parties except as provided in Rule 65(d)).1
Moreover, in suits involving prison conditions a district court must narrowly tailor
any prospective relief or injunction to what is necessary to correct a specific harm
using the least-intrusive means. See 18 U.S.C. § 3626(a)(1), (2); Jones-El v. Berge,
374 F.3d 541, 545 (7th Cir. 2004). The relief Santiago sought—an injunction giving


       1
         Santiago has since commenced two more § 1983 suits, one against staff at
Pontiac, see Santiago v. Childers, No. 3:05-cv-512 (S.D. Ill. filed July 25, 2005), and
the other against staff at Stateville, see Santiago v. Battaglia, No. 1:05-cv-5874
(N.D. Ill. filed Oct. 12, 2005).
No. 05-2674                                                                    Page 3

him private accommodations and requiring the prison system at large to cease all
future retribution—far exceeded this limitation.

       Accordingly, the order denying Santiago’s motion is AFFIRMED. Our
decision here counts as one of his allotted strikes under 28 U.S.C. § 1915(g). See
Hains v. Washington, 131 F.3d 1248, 1250 (7th Cir. 1997).